Citation Nr: 0508443	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-14 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial increased (compensable) evaluation 
for erectile and penile dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1966 to October 
1973.

Service connection is currently in effect as follows: 
diabetes mellitus associated with herbicide exposure, rated 
as 20 percent disabling; post-traumatic stress disorder 
(PTSD), rated as 10 percent disabling; residuals of right 
knee medial meniscectomy, rated as 10 percent disabling; 
coronary artery disease, rated as 10 percent disabling; 
hypertension, rated as 10 percent disabling; diabetic 
retinopathy of both eyes and bilateral early cataracts, each 
rated noncompensably disabling.  The veteran is also in 
receipt of special monthly compensation on account of loss of 
use of a creative organ under 38 U.S.C.A. § 1114 and 38 
C.F.R. § 3.350(a).  Many of the disabilities are service 
connected as being secondary to the diabetes secondary to 
dioxin exposure.

During the course of the current appeal, several rating 
actions have taken place which are generally included in the 
above listing.  With regard to the coronary artery disease 
rating, the veteran has opted not to include that in his 
current appeal.

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date of the filing of 
the claim on which service connection was granted (or from 
other applicable effective date).  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Accordingly, the evidence pertaining 
to an original evaluation might require the issuance of 
separate, or "staged," evaluations of the disability based on 
the facts shown to exist during the separate periods of time.  
Id.  


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
disposition of the appellate issue at this time.

2.  The veteran's diabetes has caused neurological impairment 
to the veteran's penis causing lack of sensation and 
inability to achieve, let alone maintain, an erection; 
productive medications are now contraindicated because of 
other prescribed medications.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent and no more 
for service-connected erectile and penile dysfunction have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R.§§  4.7, 
4.14, 4.20, 4.115b, Code 7522 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Certain revisions have been effectuated with regard to the 
obligations placed upon VA for providing notice and 
assistance in development of evidence, and in other areas.  
See the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), and implementing regulations 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
Some development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claim.  

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of this issue at present without detriment to the due process 
rights of the veteran, particularly in view of the 
disposition below.

While Fenderson may be applicable, the evidence in this case 
is such that this is unnecessary, and it is generally also in 
the best interests of the veteran not do so.  


Criteria


Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2003); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2004).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, op. cit.  

The Federal Circuit has also held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Erectile dysfunction itself does not have a specific 
diagnostic code.  When a veteran is diagnosed with an 
unlisted condition, it must be rated under a closely related 
disease or injury where the affected functions, anatomical 
location, and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2004).  It should be noted that it is not 
expected that all cases will show all of the findings 
specific; above all, a coordination of rating with impairment 
of function will be expected in all cases.

Therefore, the veteran's erectile dysfunction was rated as 
analogous to a penile deformity with loss of erectile power 
under Diagnostic Code 7522.

A 20 percent rating is assignable under Diagnostic Code 7522 
when there is deformity of the penis and loss of erectile 
power.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2004).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).



Factual Background  

Prior clinical evaluations are in the file for comparative 
purposes.

On VA examination in May 2002, the veteran stated that in 
about 2000, he began to notice erectile dysfunction which had 
increased considerably over the past two years.  He had 
recently been prescribed Viagra which helped somewhat.  He 
complained of nocturia twice a night and had urinary 
frequency during the day.  His testes were bilaterally 
symmetrical and density was equal.

In his Substantive Appeal, communications attached to the VA 
Form 9, the veteran stated that deformity equates to 
impairment, abnormality and unnaturalness.  His impotence and 
sexual dysfunction is caused by his diabetes mellitus when it 
damages nerves leading to and from the penis.  He argues that 
this neurological impairment is in fact a deformity which 
produces abnormal and unnatural results with regard to his 
having sexual function.  He also argues that he had trouble 
having a sustained erection.  He also reportedly has no 
penile feeling.  Both of these circumstances preclude his 
having sexual relations with his wife.  He indicates that he 
first was given Viagra which helped somewhat, but after he 
was diagnosed with hypertension due to the diabetes as well, 
he was given Nitroglycerin to treat that, which is 
contraindicated for taking the Viagra, and thus he is again 
unable to have and/or enjoy any form of sexual relations.

On VA examination in August 2004, the veteran reported that 
he continued to have erectile dysfunction.  He had been 
impotent for about 2 years.  The examiner attributed this to 
his diabetes mellitus.

A statement is of record, dated in December 2004, from the 
veteran's representative relating to the distinctions between 
dysfunction and deformity of the penis, and the nuances of 
these.  It was noted that deformity was a relative term and 
not defined under the pertinent regulations, but internal as 
well as external structure seemed to be included, as well as 
function versus sensations.  

Analysis

The veteran specifically indicates that it is his belief that 
under the schedular criteria, and given prior Board 
interpretations of the guidelines, his penile disability 
should be rated as 20 percent disabling.  The veteran has a 
several year history of erectile dysfunction as a result of 
his diabetes mellitus.  He initially was able to achieve some 
erectility with the use of Viagra.  However, he has since 
developed hypertension and coronary artery disease secondary 
to the diabetes and now that he is on medications for those, 
he is hindered from continuing the Viagra.

The veteran has argued persuasively with regard to the 
intangible nature of the phrase "deformity".  He contends 
that not only is he unable to achieve let alone maintain an 
erection for any sort of sexual relationship with his wife, 
he has such wide-ranging and tangible neurological damage as 
to have no sensory facilitations or feeling as well.  

After having carefully reviewed the aggregate evidence of 
record, the Board believes that the medical and other 
evidence raise a doubt in this case, and that the data 
supports the assignment of a compensable disability rating 
for the loss of erectile power and penile dysfunction.  The 
veteran specifically argues that he is entitled to a 20 
percent rating and the Board concurs.  Under Code 7522, there 
is pathology sufficient to more closely approximate a 20 
percent rating.  See also 38 C.F.R. 4.7 (2004).  This is the 
only Code under which the rating appears to be appropriate, 
and there is no higher rating assignable absent additional 
impairment. 


ORDER

An initial rating of 20 percent for erectile and penile 
dysfunction is granted, subject to the regulatory criteria 
relating to the payment of monetary awards.  



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


